DETAILED ACTION
1.	The Amendment filed on February 11, 2022 under 37 CFR 1.111, which has been considered, is insufficient to overcome the rejection of claims 1-5, and 7-9 as set forth in the last Office action because: the amended claim limitations are not persuasive. 
Claims 1-5 and 7-9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention [e.g., a control system configured to actuate the ignitor valve into the open position during an ignition stroke or an exhaust stroke “claim 1” (para. 0036 describes the opposite); and an insulating layer “claim 5” which are not disclosed in the specification].

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG (US  2021/0222609 A1) [effective filing date is January 22, 2020].
Regarding claim 1, CHANG describes an internal combustion system [natural gas engine (100)] comprising: a main combustion chamber [combustion chamber (114)]; and a residual gas ignitor [ignition system (118) and title teaches ignitor for natural gas engine which would have been well-known that the ignition system (118) is an ignitor], the residual gas ignitor (118) disposed at least partially within the main combustion chamber (114) and in fluid communication with the main combustion chamber (114) through at least one port [outlet (167) or orifices (168)], wherein the residual gas ignitor (118) does not include a spark plug [Figs. 1-4; and para. 0032 mentions by virtue of the engine ignition apparatus and the related method of the present disclosure, it is possible to replace a spark plug having a limited use life]; the residual gas ignitor further comprising: residual gas ignitor (118) comprises a residual gas ignitor chamber [ignition chamber (164)] configured for receiving gas from the main combustion chamber (114); an ignitor valve [floating piston (158)] configured for opening and closing the at least one port (167/168) [para. 0019 teaches a floating piston (158), with the seal (166) provided in the grooves (170), isolates the ignition chamber (164) from the hydraulic fluid chamber (162) which would have been well known that the floating piston moves up and down in the chamber for functioning of closing (Figure 3) and opening (Figure 4) at least one port (166/168)], the ignitor valve (158) located within the residual gas ignitor chamber (164); and a control system [controller (128)] configured to actuate the ignitor valve (158) into open position during an ignition stroke see 35 USC 112, 1st para. rejection], providing para. 0019 and para. 0024-0030].
Regarding claim 2, as discussed in claim 1, CHANG further describes the engine (30) further comprises: an engine intake line [intake manifold] having an inlet end in communication with an ambient environment and an outlet end in communication with the engine (100), the engine intake line to provide intake air to the engine (100) [para. 0017 mentions an intake manifold, the intake manifold which including an intake passage having one end in the communication with an ambient environment and an outlet end for providing air into engine would have been well-known in the art]; and an engine exhaust line [exhaust port] having an inlet end in communication with the engine (100) and an outlet end in communication with the ambient environment, the engine exhaust line to receive exhaust gases from the engine (100) [para. 0030 mentions an exhaust port, the exhaust port which including an engine exhaust line having an inlet in communication with the engine that receives exhaust gas from engine and one end in the communication with the ambient environment would have been well-known in the art].
Regarding claim 3, as discussed in claim 1, CHANG further teaches an actuator [cam (120) and drive piston (148)] configured for actuating the ignitor valve (158) to open and close the at least one inlet/outlet port (167/168) [para. 0026]; a valve guide [seals (166) would have been equivalent to valve guide] configured for keeping the ignitor valve in a correct orientation within the residual gas ignitor (118) [the seals 118 may be low friction seals to allow for free movement of the float piston 158 in the ignition system 118, para. 0019]; and a preload spring (152) configured for being in compression when the actuator (120/148) is actuating the ignitor valve (158) into the closed position, and when the actuator (120/148) is not15PATENT APPLICATIONATTORNEY DOCKET NO. 18733-296001 CLIENT REFERENCE NO. SA9296actuating the ignitor valve (158), the preload spring (152) releases compression and opens the ignitor valve (158) allowing for intake of the gas into the residual gas ignitor chamber (164) [para. 0026].

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG in view of Gong et al. [2007/0169737 A1].
	Regarding claim 4, as discussed in claims 1 and 3, the modified Gong invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the feature of “a heating element configured for maintaining or increasing a temperature of the gas, while the gas is in the residual gas ignitor chamber, at or to a temperature sufficient to ignite a fuel/air mixture in the main combustion chamber when the gas is discharged from the ignitor chamber to the main combustion chamber”.  
Gong Invention describes function of heating element for maintaining or increasing a temperature of gas as described [Para. 0024, 0042 and 0062].  Accordingly, it would have been obvious to one of ordinary skilled in this art as an automotive engineering design to have performed the function of the heating element which have been obvious to be considered as a well-known technique.  See MPEP 2144.04 IV.
Since the prior art references are both from the same field of endeavor. The purpose disclosed by Gong would have been recognized in the pertinent art of CHANG invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a heating element for maintaining or increasing a temperature of gas as taught by Gong into Change engine for the purpose of expels a jets of burning gas through ports into the combustion chamber of the engine, which serves to ignite the main fuel charge in the combustion chamber in order to result more efficient ignition for the internal combustion engine.
Regarding claim 5, as discussed in claims 1 and 3, the modified CHANG invention does not teach an insulating layer configured to maintaining the temperature of the gas while the gas is in the residual gas ignitor chamber.  However, the insulating layer does not describe in the present application [see 35 USC 112, 1st para. rejection] and furthermore, the insulating layer for maintaining the temperature of gas in the ignitor chamber would have been well-known in the art as an automotive engineering design.  See MPEP 2144.04 IV.
	Regarding claim 7, as discussed in claim 1, CHANG invention further teaches the controller (128) configured to maintaining a pressure in the residual gas ignitor and a temperature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure range from 5-250 bar and temperature range from 4000C-20000C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 8, as discussed in claim 1, CHANGE invention further teaches the gas chamber volume (164) in the comparison with the main combustion chamber volume (114).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 9, as discussed in claim 1, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be includes the residual gas ignitor comprises between two and twelve inlet/outlet ports located around a periphery of a bottom end of the residual gas ignitor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

9.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Argument
8.	Applicant’s Arguments/Remarks filed on August 26, 2022 have been fully considered but they are not persuasive.  The Applicant amended claim which includes the limitations of claims 3 and 6; and argued that the applied prior arts do not teach the amended claim limitations.  However, the amended limitation [especially, limitations of previously claim 6] does not clearly describe in the specification.
Furthermore, as above explanation, CHANG invention clearly teaches a control system [controller (128)] configured to actuate the ignitor valve (158) into open position during an ignition stroke see Figure 4 which would be considered to be equivalent to ignitor valve (158) is open], providing para. 0019 and para. 0024-0030].
Therefore, claims 1-5 and 7-9 continue to be rejected as above discussion.

Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
September 26, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 26, 2022